         Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 1 of 12


                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
v.                               )                Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )


                              FINAL PRETRIAL REPORT

All counsel who will appear at trial:

Appearing for Plaintiffs:          Douglas J. Shelton, OBA #8159
                                   dshelton@sheltonlawok.com
                                   SHELTON & WALKLEY LAW GROUP
                                   7701 S. Western Ave., Suite 201
                                   Oklahoma City, OK 73139
                                   (405) 605-8800 - office
                                   (405) 601-0677 – Facsimile

Appearing for Defendant:           Gerard F. Pignato, OBA #11473
                                   Matthew C. Kane, OBA #19502
                                   Joshua K. Hefner, OBA #30870
                                   RYAN WHALEY COLDIRON JANTZEN
                                   PETERS & WEBBER PLLC
                                   400 North Walnut Ave.
                                   Oklahoma City, OK 73104
                                   jerry@ryanwhaley.com
                                   mkane@ryanwhaley.com
                                   jhefner@ryanwhaley.com




                                          1
        Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 2 of 12


                     Jury Trial Demanded  - Non-Jury Trial


1.    BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language the
      facts and positions of the parties (appropriate for use during jury selection in jury
      cases).

      The parties to this case are Plaintiffs Tammy and Jeffrey Covington and
      Defendant CSAA Fire & Casualty Insurance Company.

      Defendant CSAA Fire & Casualty Insurance Company issued policy no. HO5-
      004008561 to Plaintiffs Tammy and Jeffrey Covington for their home, located at
      17121 SE 59th Street, Choctaw, OK. Plaintiffs Tammy and Jeffrey Covington paid
      premiums for the policy.

      On August 8, 2017 a water discharge from an air conditioner condensate drain line
      damaged Plaintiffs’ wood floors and other parts of their home. In May 2018, it was
      brought to Plaintiffs’ attention that the discoloration and bubbling issues with their
      flooring could be caused by the water damage to the flooring. Plaintiffs filed a
      claim with Defendant on May 12, 2018. Defendant CSAA Fire & Casualty
      Insurance Company denied a claim submitted by Plaintiffs Tammy and Jeffrey
      Covington for damage to the home. Plaintiffs Tammy and Jeffrey Covington claim
      that Defendant CSAA Fire & Casualty Insurance Company’s denial of their claim
      was a breach of contract and a breach of the duty of good faith and fair dealing.

2.     JURISDICTION. The basis on which the jurisdiction of the Court is invoked.

      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. There is
      complete diversity between the parties and Plaintiff contends the amount in
      controversy exceeds $75,000.

 3.   STIPULATED FACTS. List stipulations as to all facts that are not disputed or
      reasonably disputable, including jurisdictional facts.




                                              2
     Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 3 of 12


      A.    At all times material hereto Plaintiffs, Tammy Covington and Jeffrey
            Covington’s home was insured under a CSAA Fire & Casualty
            Insurance Company policy (No. HO5- 004008561).

      B.    Plaintiffs’ premiums for said policy were fully paid at all times
            material hereto.

4.   LEGAL ISSUES. State separately, and by party, each disputed legal issue
     and the authority relied upon.

     A.     Whether Defendant has breached the terms of Plaintiffs’ homeowner
            policy?

     B.     Whether Defendant violated its duty of good faith and fair dealing
            to Plaintiffs through its investigation, handling or denial of Plaintiffs’
            claim.

     C.     If Defendant breached the contract of insurance, the amount of
            contractual damages to Plaintiff as a result thereof.

     D.     If Defendant violated its duty of good faith and fair dealing to Plaintiffs,
            whether Plaintiffs suffered any compensable injuries or damages as a
            result thereof.


5.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
     SOUGHT.

      A.    Plaintiffs:

     1.    Plaintiffs’ home was insured by CSAA Fire & Casualty Insurance Company
           in August of 2017.
     2.    On August 8, 2017, a sudden discharge of water from an air conditioner
           condensate drain line damaged Plaintiffs’ wood floors and other parts of their
           home.
     3.    On August 8, 2017 Plaintiff’s noticed the leak and standing water on their
           floors. Immediately, Plaintiffs cleaned up the water, then obtained and used
           fans and air movers to dry the flooring. They repaired the drain line, which
           appeared to be the origin of the leak.
     4.    Defendant CSAA Fire & Casualty Insurance Company denied the claim
           submitted by Plaintiffs Tammy and Jeffrey Covington for damage to the home.
     5.    Defendant breached the terms of Plaintiffs’ homeowner policy through its
           denial of benefits claimed by Plaintiffs.
     6.    Plaintiffs seek Policy benefits and loss of policy benefits. 23 O.S. §21
     7.    Defendant violated its duty of good faith and fair dealing to Plaintiffs
           through its investigation, handling or denial of Plaintiffs’ claim.
     8.    Plaintiffs seek all incidental and consequential damages, including
                                           3
Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 4 of 12
     damages for mental anguish, frustration and embarrassment to Plaintiffs.
     Christian v. American Home Assurance Co., 577 P. 2d 899, 1977 OK 141,
     23 O.S.§61
9.   Attorney Fees; 36 O.S. §3629

B.   Defendants:

1.   CSAA’s investigation, handling, and evaluation of Plaintiffs’ property
     damage claim was reasonable, thus barring Plaintiffs’ bad faith claim.
2.   A legitimate dispute exists as to the cause and/or value of Plaintiffs’ claim,
     thus barring any claim by Plaintiffs against CSAA for bad faith.
3.   The loss complained of by Plaintiffs was caused, at least in part, by an
     excluded cause of loss under the CSAA policy, such as:
     a.     constant or repeated seepage or leakage of water or the presence or
            condensation of humidity, moisture or vapor, over a period of weeks,
            months or years unless such seepage or leakage of water or the
            presence or condensation of humidity, moisture or vapor is unknown
            to all insureds and is hidden within the walls or ceilings or beneath
            the floors or above the ceilings of a structure.
     b.     fungi, or
     c.     faulty, inadequate or defective: design, specifications, workmanship,
            repair, construction, renovation, remodeling, grading, compaction,
            materials used in repair, construction, renovation or remodeling; or
            maintenance.
     Thus, CSAA did not breach its contract with Plaintiffs by refusing to pay the
     full amount of the benefits demanded by Plaintiffs.
4.   The Policy issued by CSAA contains exclusions, conditions, provisions
     and/or endorsements which preclude or limit coverage in whole or in part.
5.   CSAA’s actions, at all times, have been reasonable and appropriate in
     response to Plaintiffs’ excessive, unreasonable and inappropriate demands.
6.   Plaintiffs’ damages, if any, are limited by the amount set forth in the Policy
     Limitations provisions of the Policy. Plaintiffs’ contractual damages cannot
     exceed the applicable Policy Limits.
7.   Plaintiffs have failed to mitigate their alleged damages or provide timely
     notice to Defendant to allow Defendant to investigate and mitigate Plaintiffs’
     alleged damages
8.   Plaintiffs breached a policy condition in the CSAA policy by not providing
     prompt notice to CSAA, and CSAA was prejudiced as a result.




                                    4
            Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 5 of 12




6.          EXHIBITS. The following exclusionary language MUST be included:

         Unlisted exhibits will not be admitted unless, by order of the court, the final pretrial
         order is amended to include them.

            A.       Plaintiffs:

                 Description                        Objection          FR of Evidence Relied Upon
       1.        CSAA Policy and
                 Declarations
                 CSAA_COVINGTON
                 0312-0400
       2.        CSAA Claim File                    Y                  If Plaintiffs’ bad faith claim goes to the
                 CSAA_COVINGTON                                        jury, CSAA has no objection to this
                 0001-0710                                             exhibit. However, if CSAA’s Motion
                                                                       for Summary Judgment or Judgment as
                                                                       a Matter of Law is granted with respect
                                                                       to Plaintiffs’ bad faith claim, CSAA
                                                                       objects to this exhibit on grounds of
                                                                       402 and 403 and requests that this
                                                                       exhibit not be taken back to the
                                                                       deliberation room at the conclusion of
                                                                       the case.
       3.        Audio Recordings of                Y                  If Plaintiffs’ bad faith claim goes to the
                 conversations between                                 jury, CSAA has no objection to this
                 Plaintiffs’ public adjuster                           exhibit. However, if CSAA’s Motion
                 and agents/employees of                               for Summary Judgment or Judgment as
                 Defendant                                             a Matter of Law is granted with respect
                 COVINGTON 066, 067-                                   to Plaintiffs’ bad faith claim, CSAA
                 069, 176                                              objects to this exhibit on grounds of
                                                                       402 and 403 and requests that this
                                                                       exhibit not be taken back to the
                                                                       deliberation room at the conclusion of
                                                                       the case.
       4.        Ian’s Enterprises damages          Y                  This exhibit was not identified on
                 estimate 1                                            Plaintiff’s Exhibit List. Additionally,
                 CSAA_COVINGTON                                        if Plaintiffs’ bad faith claim goes to the
                 0472-0495                                             jury, CSAA has no objection to this

1
 Exhibit 4 is an excised portion of Ian’s Enterprises’ File, which is Exhibit 8, and originally included on Plaintiff’s
Exhibit List.

                                                           5
     Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 6 of 12




                                          exhibit. However, if CSAA’s Motion
                                          for Summary Judgment or Judgment as
                                          a Matter of Law is granted with respect
                                          to Plaintiffs’ bad faith claim, CSAA
                                          objects to this exhibit on grounds of
                                          402 and 403 and requests that this
                                          exhibit not be taken back to the
                                          deliberation room at the conclusion of
                                          the case.
5.     CSAA Denial letter dated   Y       If Plaintiffs’ bad faith claim goes to the
       July 10, 2018                      jury, CSAA has no objection to this
       CSAA_COVINGTON                     exhibit. However, if CSAA’s Motion
       0445-0446                          for Summary Judgment or Judgment as
                                          a Matter of Law is granted with respect
                                          to Plaintiffs’ bad faith claim, CSAA
                                          objects to this exhibit on grounds of
                                          402 and 403 and requests that this
                                          exhibit not be taken back to the
                                          deliberation room at the conclusion of
                                          the case.
6.     Boardwalk Floor            Y       402, 403, and 801, et seq.
       Company Inspection
       Report
       CSAA_COVINGTON
       0003
7.     Hi-Tech Plumbing &         Y       402, 403, and 801, et seq.
       Leak Detect, Inc.
       Inspection report
       CSAA_COVINGTON
       0450
8.     Ian’s Enterprise Claim     Y       402, 403, and 801, et seq.
       File
       CSAA_COVINGTON
       0472-0510
9.     Discovery Responses of     Y       Vague; unidentified.
       Defendants

10. Discovery Responses of        Y       Vague; unidentified.
    Plaintiffs

11. Photographs of the            Y       Vague; unidentified.
    Damage To Property
    CSAA_COVINGTON

                                      6
     Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 7 of 12




       0024-0187, 0404-0421,
       0496-0508
   12. Don Ray Sharp Report           Y          402, 403, and 801, et seq.
       CSAA_COVINGTON
       0464-0471
   13. Deposition Testimony of        Y          Improper exhibit.
       Alana Hare

   14. Premier Carpet and             Y          402, 403, and 801, et seq.
       Restoration Invoices and
       Report
       CSAA_COVINGTON
       0206-0207
   15. Smith Brothers Heat and        Y          402, 403, and 801, et seq.
       Air Report
       CSAA_COVINGTON
       0208-0209

    B.      Defendant:

NO.        DESCRIPTION                    OBJECTION                   FRE
 1  Homeowners Policy and
    Declarations
    CSAA_COVINGTON
    0312-400
 2  Boardwalk Floor               Y                         Hearsay; FRE 802, 611
    Company inspection
    report
    CSAA_COVINGTON
    0449
 3  Hi-Tech Plumbing              Y                         Hearsay; FRE 802, 611
    inspection report and
    photos
    CSAA_COVINGTON
    0450, 0402-0432
 4  Coverage Letter
    CSAA_COVINGTON
    0445-0446
 5  Coverage Letter
    Following Additional
    Submission


                                          7
           Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 8 of 12




          CSAA_COVINGTON
          0571
     6    Claim Notes
          CSAA_COVINGTON
          0593-0710
     7    CSAA estimate -
          05/29/18, including audit
          trail, sketch, and price
          variation report
          CSAA_COVINGTON
          0004-0023
     8    CSAA estimate – Photos
          CSAA_COVINGTON
          0024-0187
     9    Correspondence between
          IA (Ian Ruppert) and
          CSAA
          CSAA_COVINGTON
          0188-0191, 0254-0303,
          0304-0311, 0434-0436,
          0447-0511
     10   Correspondence between
          CSAA and Plaintiff
          Jeffrey Covington
          CSAA_COVINGTON
          0192-0200
     11   Don Ray Sharp Report           Y                           Hearsay; FRE 802, 611
          CSAA_COVINGTON
          0464-0471
     12   ISO Claims Reports             Y                           Hearsay; Irrelevant;
          CSAA_0579-0592                                             Probative Value Is
                                                                     Outweighed by
                                                                     Prejudicial Effect; FRE
                                                                     611, 401, 402, 403


7.         WITNESSES: The following exclusionary language MUST be included:

          Unlisted witnesses in chief will not be permitted to testify unless, by order of
          the court, the final pretrial order is amended to include them.

           A.      Plaintiffs:

                                                 8
     Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 9 of 12




No. Name and Address                     Testimony
1.   Tammy Covington                     Deposed; purchase of insurance; initial
     c/o Douglas Shelton                 water loss, unaware of damages, cost of
     Shelton & Walkley Law Group         repair, denial of claim, unreasonableness of
     7701 S. Western Ave. Ste. 201       denial and underpayment, representations of
     Oklahoma City, OK 73139             Defendant’s adjusters.

2.   Jeffrey Covington                   Deposed; purchase of insurance; initial
     c/o Douglas Shelton                 water loss, unaware of damages, cost of
     Shelton & Walkley Law Group         repair, denial of claim, unreasonableness of
     7701 S. Western Ave. Ste. 201       denial and underpayment, representations of
     Oklahoma City, OK 73139             Defendant’s adjusters.

3.   Ian Rupert                          Deposed; Inspections and estimates
     c/o Douglas Shelton                 performed at Plaintiff’s request; guidelines,
     Shelton & Walkley Law Group         rules and restrictions applicable to work
     7701 S. Western Ave. Ste. 201       performed; nature, cause and extent of
     Oklahoma City, OK 73139             damages sustained by Plaintiffs’ home;
                                         applicable policy provisions; inspections
                                         and estimates related to Plaintiffs’ home;
                                         contacts with Defendant and/or individuals
                                         associated with Defendant.
4.   Matthew Amick                       Inspections and estimates performed at
     Hi-Tech Plumbing                    Defendant’s request; nature, cause and
     3712 East 2nd Street                extent of damages sustained by Plaintiffs’
     Edmond, OK 73034                    home; inspections and estimates related to
                                         Plaintiffs’ home; contacts with Defendant
                                         and/or individuals associated with
                                         Defendant; issues raised by Defendant.
5.   Danny Griffin                       Inspections and estimates performed at
     Boardwalk Floor                     Defendant’s request; nature, cause and
     Company                             extent of damages sustained by Plaintiffs’
     10117 South Morgan                  home; inspections and estimates related to
     Road                                Plaintiffs’ home; contacts with Defendant
     Mustang, OK 73064                   and/or individuals associated with
                                         Defendant; issues raised by Defendant.




                                     9
   Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 10 of 12




6. Don Ray Sharp                      Inspections and estimates performed at
   Engineer                           Plaintiff’s request; guidelines, rules and
   PO Box 3115                        restrictions applicable to work performed;
   Norman, OK 73072                   nature, cause and extent of damages
                                      sustained by Plaintiffs’ home; inspections
                                      and estimates related to Plaintiffs’ home
7. Sean Agha                          Inspections and estimates performed at
   Premier Carpet and                 Defendant’s request; nature, cause and
   Restoration                        extent of damages sustained by Plaintiffs’
                                      home; inspections and estimates related to
                                      Plaintiffs’ home; contacts with Defendant
                                      and/or     individuals   associated    with
                                      Defendant; issues raised by Defendant.
8. Michael Moriatry                   Inspections and estimates performed at
   Smith Brothers Heat and Air        Defendant’s request; nature, cause and
                                      extent of damages sustained by Plaintiffs’
                                      home; inspections and estimates related to
                                      Plaintiffs’ home; contacts with Defendant
                                      and/or     individuals   associated    with
                                      Defendant; issues raised by Defendant.
9. Norma Ortega                       Reviewed observations of damage to
    Custodian of Records, CSAA        Plaintiffs  home,      cost    of    repairs,
    c/o Gerard Pignato                conversations with adjusters and Plaintiffs.
    900 Robinson Renaissance
10. Alana Hare                        Deposed; Inspections and estimates
    AAA Adjuster Supervisor           performed      at   Defendant’s      request;
    c/o Gerard Pignato                guidelines, rules and restrictions applicable
    900 Robinson Renaissance          to work performed at Defendant’s request;
    119 N. Robinson                   nature, cause and extent of damages
    Oklahoma City, OK 73102           sustained by Plaintiffs’ home; inspections
                                      and estimates related to Plaintiffs’ home;
                                      applicable policy provisions; contacts with
                                      Defendant and/or individuals associated
                                      with Defendant; issues raised by Defendant.




                                 10
       Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 11 of 12




   11. Danielle Perez                            Inspections and estimates performed at
       AAA Claims Adjuster                       Defendant’s request; guidelines, rules and
       c/o Gerard Pignato                        restrictions applicable to work performed at
       900 Robinson Renaissance                  Defendant’s request; nature, cause and
       119 N. Robinson                           extent of damages sustained by Plaintiffs’
       Oklahoma City, OK 73102*                  home; inspections and estimates related to
                                                 Plaintiffs’    home;      applicable policy
                                                 provisions; contacts with Defendant and/or
                                                 individuals associated with Defendant;
                                                 issues raised by Defendant.
   12. Duane Smith                               Reviewed observations of damage to
       HVAC Contractor                           Plaintiffs  home,      cost    of    repairs,
       Smith Brothers                            conversations with adjusters and Plaintiffs.


* Defense counsel has not agreed to accept service of a trial subpoena for this witness.

       B.     Defendant:

  No. Name and Address                           Testimony
  1.    Matthew Amick                            Reviewing damage to home and creating
        Hi-Tech Plumbing                         report(s)/estimates for Plaintiffs and/or
        3712 East 2nd Street                     providing repairs.
  2.     Matthew Amick                           Reviewing damage to home and creating
         Hi-Tech Plumbing                        report(s)/estimates for Plaintiffs and/or
         3712 East 2nd Street                    providing repairs.
         Edmond, OK, 73034
  3.    Alana Hare, CSAA                         Handling and investigation of Plaintiff’s
        3100 Quail Springs Parkway               claim; deposed.
        Oklahoma City, Oklahoma 73134

  4.    Tammy Covington                          All allegations in Plaintiffs’ Petition;
        c/o Plaintiff’s Counsel                  deposed


        Jeffrey Covington                        All allegations in Plaintiffs’ Petition;
        c/o Plaintiff’s Counsel                  deposed




                                            11
       Case 5:19-cv-00718-PRW Document 58 Filed 08/24/20 Page 12 of 12




                  8.     ESTIMATED TRIAL TIME:

        A.        Plaintiffs’ Case:   2 days

        B.        Defendant’s Case:   1 day

9.      BIFURCATION REQUESTED:                      Yes                   No     X

             2.        POSSIBILITY OF SETTLEMENT:              Good__Fair __ Poor ___X__

       All parties approve this report and understand and agree that this report supersedes
all pleadings, shall govern the conduct of the trial, and shall not be amended except
by order of the Court.

By: s/_Douglas J. Shelton__________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEY FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON

By: s/ Joshua K. Hefner       _____
Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT




                                               12
